DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  1,3,5,7-12,14-21 and 23-34 are objected to because of the following informalities:  The claim limitations recite the phrase “Substantially”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1,3,5,7-12,14-21 and 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1, 8-12, 17-21, 26-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prasanna et al (US 2008/0282252 A1), hereinafter, “Prasanna”.
Regarding claim 1, Prasanna discloses: A method performed by a processor of a first computing device for allocating network resources (fig 1, para [0007], “computing agent” may be interpreted as “computing device” and para [0021], where, includes, “a plurality of autonomous computing agents 40,42,44 that autonomously and collaboratively assign computing tasks to the resources 12-36 and optimize the system 10 according to a predetermined strategy”, where, “Computing agent 40” equivalent to “first computing device”), comprising: determining one or more capabilities of each of a second computing device and a third computing device related to a computing task in which the second computing device and the third computing device are participating (fig 2-3, para [0041]-[0042], where, “computing agents 40, 42 and 44 are operable to collaborate to ensure that the hardware resources 12-36 are used in a way that furthers the system's optimization goals. Computing agent 40, for example, may determine that using resources 22, 26, and 30 would maximize the optimization the performance of its tasks, while computing agent 42 may determine that using resources 26, 30, and 18 would optimize the performance of its tasks” and “Each computing agent 40,42,44 may be responsible for monitoring a given set of the inputs or data collection devices and managing tasks resulting from data collected therefrom” (may be interpreted as “capability of the devices”)); 
determining, based on the one or more capabilities of the second computing device and the third computing device (fig 2-3, para [0042], “Each computing agent 40,42,44 may be responsible for monitoring a given set of the inputs or data collection devices and managing tasks resulting from data collected therefrom” (may be interpreted as “capability of the devices”)); and 
the computing task, a first allocation of network resources for the second computing device and a second allocation of network resources for the third computing device (fig 1, para [0007], where, “The first computing agent and the second computing agent are operable to use the processing information and the resource information to collaboratively assign computing tasks to the plurality of resources and/or optimize performance of the system according to a predetermined strategy”), 
wherein the first allocation of network resources and the second allocation of network resources are different (fig 1-3, para [0041], where, computing agent 40 (first device) using “resources 22, 26 and  30”(equivalent to “first allocation”) and computing agent 42 (second device) may determine that using resources “26, 30 and 18”  ”(equivalent to “second allocation”) which are different); and provide the second computing device and the third computing device with network resources to participate in the computing task at substantially the same level (fig 1-3, para [0041], where, computing agents 40 and 42 determine the an alternative efficiency level and may compare and “collaboratively decide which of the computing agents 40,42 will use resources 26 and 30 based on what would maximize the efficiency of the overall system 10”, which implies “computing task at substantially the same level”); and 
allocating network resources to the second computing device according to the first allocation of network resources (fig 1-3, para [0041], where, computing agent 40 (first device) using “resources 22, 26 and  30”(equivalent to “first allocation”)) and to the third computing device according to the second allocation of network resources (fig 1-3, para [0041], where, computing agent 42 (second device) may determine that using resources “26, 30 and 18”  ”(equivalent to “second allocation”)). 
Regarding claims 8, 12, 17, 21, 26 and 30, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding resource allocation for information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a non-transitory computer readable media for storage and a processor. However, Prasanna discloses the storage media and the processor.
Regarding claims 9, 18, 27, 31 and 34, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding resource allocation for information processing apparatus, and the rejection to claim 1 is applied hereto. 
Regarding claims 10, 19, 28, 32 and 33, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding resource allocation for information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a non-transitory computer readable media for storage and a processor. However, Prasanna discloses the storage media and the processor.
Regarding claims 11, 20 and 29, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding resource allocation for information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a non-transitory computer readable media for storage and a processor. However, Prasanna discloses the storage media and the processor and the fourth computing device (fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna et al (US 2008/0282252 A1), hereinafter, “Prasanna” in view of Tee et al (US 2006/0203758 A1), hereinafter, “Tee”.
Regarding claims 7, 16 and 25, Prasanna discloses: wherein the stored processor-executable instructions are configured to cause a processor of computing device to perform operations such that allocating network resources to the second computing device according to the first allocation of network resources and to the third computing device according to the second allocation of network resources ... to one of the second computing device and the third computing device (fig 2-3, para [0041]-[0042], where, “computing agents 40, 42 and 44 are operable to collaborate to ensure that the hardware resources 12-36 are used in a way that furthers the system's optimization goals. Computing agent 40, for example, may determine that using resources 22, 26, and 30 would maximize the optimization the performance of its tasks, while computing agent 42 may determine that using resources 26, 30, and 18 would optimize the performance of its tasks” and “Each computing agent 40,42,44 may be responsible for monitoring a given set of the inputs or data collection devices and managing tasks resulting from data collected therefrom” (may be interpreted as “capability of the devices”)); however, Prasanna does not explicitly teach: comprises: allocating Edge computing device resources to perform at least a part of the computing task. 
Tee teaches: allocating Edge computing device resources to perform at least a part of the computing task (fig 2, para [0027], “WAN transceiver 201 may be a GSM/GPRS/EDGE transceiver, a CDMA2000/1xEV-DO transceiver, or an IEEE-802.16x transceiver that communicates with base station 120 of a wide-area network”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “network resources are different and provide the second computing device and the third computing device with network resources to participate in the computing task at substantially the same level” as taught by Tee into Prasanna in order to provide mobile terminal 110 to relay a video stream to a remote device in order to allow the operator of mobile terminal 110 to view the video on a better display.
Allowable Subject Matter
Claims 3, 5, 14-15, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461